DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sai (US 9,825,019 B1).
With regard to claim 1, Sai discloses a semiconductor device, (FIGS. 1-3) comprising: 
a first semiconductor portion (substrate 2) of a first conductivity type; (N type) 
a second semiconductor portion (P portion 24) provided on the first semiconductor portion, the second semiconductor portion being of a second conductivity type (P type) and contacting the first semiconductor portion, the second semiconductor portion being an annular region; (see annotated FIG. 2 FIG. 3, showing the annular region) 
a third semiconductor portion (P- portion 12) provided on the first semiconductor portion, the third semiconductor portion being of the second conductivity type and having a lower second-conductivity-type impurity concentration than the second semiconductor portion; (See FIG. 1) 
a fourth semiconductor portion (N portion 16)  provided on the third semiconductor portion, the fourth semiconductor portion being of the first conductivity type and contacting the third semiconductor portion; 
a fifth semiconductor portion (N portion 26) provided on the first semiconductor portion, the fifth semiconductor portion being of the first conductivity type; 
a sixth semiconductor (P- portion 14) portion provided on the fifth semiconductor portion, the sixth semiconductor portion being of the second conductivity type and contacting the fifth semiconductor portion; (See FIG. 3) 
a seventh semiconductor portion (P portion 22) provided on the sixth semiconductor portion, the seventh semiconductor portion being of the second conductivity type and having a higher second-conductivity-type impurity concentration than the sixth semiconductor portion; (See FIG. 3) 
an eighth semiconductor portion (portion comprising P- layer 30 and P layer 18) provided between the first semiconductor portion and the third semiconductor portion and provided under the fourth semiconductor portion (See FIG. 3, where at least the layer 18 of the eighth portion is under the fourth semiconductor portion) the eighth semiconductor portion being of the second conductivity type, contacting the first semiconductor portion, and having a lower second-conductivity-type impurity concentration than the second semiconductor portion, the eighth semiconductor portion being a circular region within the annular region of the second semiconductor portion; (See annotated FIG 2. and FIG. 3, showing the annular region of the eighth semiconductor portion being within the annular region of the second semiconductor portion, see also Response to Arguments) 
a first electrode (cathode electrode 40) contacting the first semiconductor 14PATENTAtty. Dkt. No TOSH/0695USportion; (See FIG. 3, showing electrical contact) and 
a second electrode(anode electrode 42) contacting the fourth semiconductor portion and the seventh semiconductor portion.  (See FIG. 3) 
a part of the second semiconductor portion and a part of the first semiconductor portion being arranged in a second direction perpendicular to a first direction from the first electrode to the second electrode. (See FIG. 3, where the first portion 2 and the second portion 24 are arranged in a direction away from the electrode 42, a direction perpendicular to the direction from the electrode 40 to the electrode 42, see Response to Arguments)


    PNG
    media_image1.png
    496
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    661
    media_image2.png
    Greyscale


With regard to claim 2, Sai discloses the device according to claim 1, wherein the second-conductivity-type impurity concentration of the eighth semiconductor portion is greater than the second-conductivity-type impurity concentration of the third semiconductor portion.  (Col. 4, ll. 25-38: “The second semiconductor region 12 contains the p-type impurity at a concentration within a range of about 1×10.sup.13 cm.sup.−3 to about 1×10.sup.15 cm.sup.−3, for example…” Col. 5, ll. 37-43: “The eleventh semiconductor region 30 contains the p-type impurity at a concentration within a range of about 1×10.sup.13 cm.sup.−3 to about 1×10.sup.15 cm.sup.−3…” Thus the region 30 can be 1x10^15 while the region 12 can be 1x10^13)

With regard to claim 3, Sai discloses the device according to claim 1, wherein a periphery of the eighth semiconductor portion is surrounded with the second semiconductor portion.  (See FIG. 3, where a periphery of region 30 is surrounded with region 24)

With regard to claim 4, Sai discloses the device according to claim 1, wherein a contact area between the eighth semiconductor portion and the first semiconductor portion is less than a contact area between the second semiconductor portion and the first semiconductor portion.  (See FIG. 3, where the electrical contact area of region 24 is greater than region 30)

With regard to claim 6, Sai discloses the device according to claim 1, comprising: a first diode, a second diode, and a third diode, 15PATENT Atty. Dkt. No TOSH/0695US(diodes 802, 804, and 806) the second diode and the third diode being connected in series between the first electrode and the second electrode, the first diode and a set of diodes including the second and third diodes being connected in parallel between the first electrode and the second electrode, the first diode including a P-N junction between the fifth semiconductor portion and the sixth semiconductor portion, the second diode including a P-N junction between the third semiconductor portion and the fourth semiconductor portion, the third diode including a P-N junction between the first semiconductor portion and the second diode.  (See FIG. 3) 

With regard to claim 7, Sai discloses the device according to claim 6, wherein the third diode is a zener diode.  (See FIG. 3) 

With regard to claim 8, Sai discloses the device according to claim 6, wherein a P-N junction area of the third diode (diode 806) is greater than a P-N junction area of the first diode and a P-N junction area of the second diode.  (See FIG. 3) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sai (US 9,825,019 B1).
With regards to claim 9, Sai discloses the device according to claim 1.
Sai further teaches wherein the second-conductivity-type impurity concentration of the second semiconductor portion is not less than 1x1017 and not more than 1x1019 (atoms/cm3), (Col. 5, ll. 15-23: “The p-type impurity concentration in the eighth semiconductor region 24 is higher than those in the second semiconductor region 12 and the third semiconductor region 14 (for example, about 1×10.sup.16 cm.sup.−3 to 1×10.sup.18 cm.sup.−3).”) and the second-conductivity-type impurity concentration of the eighth semiconductor portion is not less than 5x1013 and not more than 1x1015 (atoms/cm3).  (Col. 4, ll. 25-38: “The second semiconductor region 12 contains the p-type impurity at a concentration within a range of about 1×10.sup.13 cm.sup.−3 to about 1×10.sup.15 cm.sup.−3”) where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 are allowed.

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Examiner notes that the terms “region” and “portion” are very broad, and can encompass an area defined by the layers of the “eighth semiconductor portion” as recited above to have an annular “region” overlapping (i.e. within) the annular “region” of the portion defined by at least layer 24.   Therefore, the limitations of claims 1 are properly rejected.

	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812